The opinion of the court was delivered by
Gummere, J.
This writ brings up for review a judgment rendered against the prosecutor in a Court for the Trial of Small Causes, held before a justice of the peace of Middle! sex county. The judgment is clearly invalid. The return made by the justice shows that, after the trial of the cause had been begun before him and all the witnesses produced upon the part of the plaintiff had been examined and the plaintiff’s case rested, and a motion to nonsuit had been made by the prosecutor and refused, an application was made by the plaintiff for an adjournment; that this application was granted and an adjournment made, and that such adjournment was against the protest of the prosecutor. The return further shows that upon the adjournment day and in the absence of the prosecutor the justice resumed the trial of the cause, and at its conclusion gave judgment for the plaintiff.
Ever since the decision of the cases of Andrews v. Wright, Penn. 280, and Stretch v. Forsyth, Id. 713, it has been entirely settled that a justice of the peace cannot adjourn a cause after its trial has begun and witnesses have been examined upon the merits. If he does so he loses jurisdiction of *506the case, and a judgment subsequently rendered by him is ooram non judice and void.
The legality of a judgment so rendered against a defendant may be contested by him either by an appeal to the Court of Common Pleas or in this court on certiorari, as he may elect. Ritter v. Kunkle, 10 Vroom 259; Drake v. Berry, 13 Id. 60; Hillman v. Stanger, 20 Id. 191; Illingworth v. Rich, 29 Id. 507; Watson v. Plainfield, 31 Id. 260.
The judgment will beset aside, with costs to the prosecutoiy